DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This action is made non-final.
Claims 16-20, 23-29, and 32-39 are pending in the case. Claims 16, 25, and 34 are independent claims. Claims 21, 22, 30, and 31 have been cancelled.

Examiner Note
            A new examiner has been assigned to this case.

Response to Arguments
Applicant’s arguments, see pages 12-14 of Remarks, filed 09/14/2021, with respect to the rejection(s) of claim(s) 16, 25, and 34 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brukalo, in view of Mandro. Accordingly, this action is made non-final.

Priority
Acknowledgement is made of Applicant’s claim for domestic benefit. The instant application is a continuation of application 13/801,274, filed 03/13/2013, which claims benefit of provisional application 61/637,210, filed 04/23/2012.

Claim Objections
Claims 16, 25, 34, and 35 are objected to because of the following informalities:
Claim 16 recites “display a lock screen…that informs the user” in line 11 of the claim but “the user” should be recited as “a user”.
Claim 25 recites “present a user interface for remote control of an ambulatory infusion pump on the interactive display” in line 5 of the claim but “an ambulatory infusion pump” should be recited as “the ambulatory infusion pump”.
Claim 34 recites “presenting a user interface for remote control of an ambulatory infusion pump” in line 3 of the claim but “an ambulatory infusion pump” should be recited as “the ambulatory infusion pump”. Claim 34 also 
Claim 35 recites “the set” but should recite “a set”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20, 23-29, and 32-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites “display a lock screen on the user interface that informs the user that a user interface is locked and automatically lock at least one portion of the user interface from receiving input in response to the input selecting the menu item relating to the operation that modifies the ongoing state of the remote control device”. Given the awkward drafting of the claim language, it is unclear if (1) the claim language requires both actions of “display[ing] a lock screen” and “automatically lock[ing]” occur “in response to the input” or if (2) the claim language only requires “automatically 
In addition, claim 16 recites “unlock the at least one portion of the user interface following completion of the operation only upon receiving a predefined unlock input” and then recites “following receipt of the predefined unlock input through the lock screen displayed on the user interface…the at least one portion of the user interface is unlocked when only a single predefined confirmation input is received”. The claim is indefinite because, while the claim requires that at least one portion of the user interface is unlocked “only upon receiving a predefined unlock input”, the claim then contradictorily recites the at least one portion of the user interface being unlocked “when only a single predefined confirmation input is received”, the single predefined confirmation input being distinct from the predefined unlock input. For the sake of compact prosecution, Examiner interprets “unlock the at least one portion of the user interface following completion of the operation only upon receiving a predefined unlock input” as “unlock the at least one portion of the user interface following completion of the operation after receiving a predefined unlock input”.
Dependent claims 17-20, 23, 24, 36, 37, and 39 are also rejected due to inheriting the deficiencies of claim 16.

Claim 25 recites “display a lock screen…and automatically lock the interactive display from receiving input to navigate among menu screens while the operation is performed on the remote control device in response to the input”. Given the awkward drafting of the claim language, it is unclear if (1) the claim language requires both the operation [being] performed on the remote control device in response to the input”. For the sake of compact prosecution, Examiner interprets the claim language as case (1).
In addition, claim 25 recites “unlock the interactive display following completion of the operation only upon receiving a predefined unlock input” and then recites “following receipt of the predefined unlock input through the lock screen displayed on the interactive display…the interactive display is unlocked when only a single predefined confirmation input is received”. The claim is indefinite because, while the claim requires that at least one portion of the interactive display is unlocked “only upon receiving a predefined unlock input”, the claim then contradictorily recites the interactive display being unlocked “when only a single predefined confirmation input is received”, the single predefined confirmation input being distinct from the predefined unlock input. For the sake of compact prosecution, Examiner interprets “unlock the interactive display following completion of the operation only upon receiving a predefined unlock input” as “unlock the interactive display following completion of the operation after receiving a predefined unlock input”.
Dependent claims 26-29, 32, 33, and 38 are also rejected due to inheriting the deficiencies of claim 25.

Claim 34 recites “unlocking the user interface following completion of the operation only upon receiving a predefined unlock input” and then recites “following receipt of the predefined unlock input through the lock screen displayed on the user interface…the user interface is unlocked when only a single predefined confirmation input is received”. The claim is indefinite because, while the claim requires that the user interface is unlocked “only upon receiving a predefined unlock input”, the claim then contradictorily recites the user interface being unlocked “when only a single predefined confirmation input is received”, the single predefined confirmation input being distinct from the predefined unlock input. For the sake of compact prosecution, Examiner interprets “unlocking the user interface following completion of the operation only upon receiving a predefined unlock input” as “unlocking the user interface following completion of the operation after receiving a predefined unlock input”.
Dependent claims 35 and 37 are also rejected due to inheriting the deficiencies of claim 34.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 24 recites “wherein the operation relates to a change in a physical state of the remote control device.” There is lack of written support for this limitation in the claim. In light of at least pages 17-19, 22-24, 33-34, and 36-37 of Applicant’s Specification, descriptions for a change in a physical state pertain to a change in the physical state of the portable medical device, or the ambulatory infusion pump (line 5 of page 3 of Specification) distinct from the remote control device. The written description does not adequately refer to changing a physical state of the remote control device. The remote control device is merely mentioned in lines 19-22 of page 37 of the Specification, the lines of which do not offer proper support for changing a physical state of the remote control device, itself. Therefore, there is lack of written support for the operation relating to “a change in a physical state of the remote control device”. For the sake of compact prosecution and in light of the aforementioned portions of Applicant’s disclosure, Examiner interprets “the remote control device” in claim 24 as “the ambulatory infusion pump”.

Claim 33 recites “wherein the operation relates to a change in a physical state of the remote control device.” There is lack of written support for this limitation in the claim. of the portable medical device, or the ambulatory infusion pump (line 5 of page 3 of Specification) distinct from the remote control device. The written description does not adequately refer to changing a physical state of the remote control device. The remote control device is merely mentioned in lines 19-22 of page 37 of the Specification, the lines of which do not offer proper support for changing a physical state of the remote control device, itself. Therefore, there is lack of written support for the operation relating to “a change in a physical state of the remote control device”. For the sake of compact prosecution and in light of the aforementioned portions of Applicant’s disclosure, Examiner interprets “the remote control device” in claim 33 as “the ambulatory infusion pump”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 16, 17, 19, 24-26, 28, and 33-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brukalo et al. (US 2008/0312585 A1), in view of Mandro et al. (US 2011/0040247 A1).

Regarding claim 16, Brukalo teaches a remote control device for remotely controlling an ambulatory infusion pump (FIG. 1, [0039-0040], and [0044]: a remote control device/remote controller 200 remotely controls an ambulatory infusion pump/insulin infusion pump 300. For example, a bolus of insulin can be controlled from the remote control device 200 for dosing at the insulin infusion pump 300), comprising:
a user interface (FIG. 2 and [0043]: “A user interface (UI) may be software driven menu that is shown on first display 202 that enables the user to operate remote controller 200.”);
a processor configured to process input received through the user interface to send at least one operating command to an ambulatory infusion pump in response to the input to remotely control the ambulatory infusion pump (FIG. 5, [0044-0045], and [0052]: first microprocessor 228 processes input received through the UI to send an operating command to ambulatory infusion pump. For example, the user may input food data which helps determine a bolus of insulin that is then transmitted from remote controller 200 to infusion pump 300 for dosing. In general, as supported in [0043], “the UI allows a user to operate infusion pump 300”. Operating commands are sent to the infusion pump 300; See FIG. 24 and [0091] for another example of processing input 
receive input through the user interface selecting a menu item relating to an operation to be performed on the remote control device from a plurality of menu items displayed on a menu screen on the user interface, the operation modifying an ongoing state of the remote control device following completion of the operation (FIG. 6 and [0053]: For example, an input is received through the UI to select pairing 530/menu item from a plurality of menu items. This menu item is related to pairing the remote control device with the insulin pump. Alternatively, the input may be selection of start pairing 538 as the menu item);
display a lock screen on the user interface that informs the user that a user interface is locked and automatically lock at least one portion of the user interface from receiving input in response to the input selecting the menu item relating to the operation that modifies the ongoing state of the remote control device, wherein the operation is to be performed on the remote control device (FIG. 6 and [0053]: a lock screen corresponds to pairing result screen 550 in response to selecting pairing 530. Alternatively, pairing result screen 550 may be displayed in response to selecting start pairing 538. A UI corresponding to the pairing result screen 550 is currently locked, requiring user input, and at least one portion of the UI is automatically locked from receiving input, therefore because the user knows input is required they are informed that the UI is locked; [0052]: The locked portion of the UI may correspond to, for example, “a menu of basal programs that have been programmed on infusion pump 300” since, if the 
following completion of the operation to modify the ongoing state of the remote control device, unlock the at least one portion of the user interface such that input configured to send operating commands to remotely control the ambulatory infusion pump is accepted through the at least one portion of the user interface (FIG. 6 and [0052-0053]: completion of the operation corresponds to, for example, successful pairing of the remote control device and the insulin pump. A portion of the user interface, like the “menu of basal programs”, is unlocked such that input is accepted for the user to select a basal program that would control the infusion pump. As further supported in [0052], “Remote controller 200 can send commands to infusion pump 300 to dispense a fluid or medication for a pre-determined time period, rate, and/or volume”),
wherein the processor (first microprocessor 228 of FIG. 5 and [0044]) is configured to unlock the at least one portion of the user interface following completion of the operation only upon receiving a predefined unlock input through lock screen displayed on the user interface (FIG. 6 and [0052-0053]: at least one portion of the UI, like the menu of basal programs, is unlocked following completion of the operation of the pairing process. A predefined unlock input through the lock screen/pairing result screen 550 displayed on the UI corresponds to selection of accept command 554. Since the remote controller is now paired with the infusion pump, the user would be able to access the “menu of basal programs that have been programmed on infusion pump 300”).

Brukalo does not explicitly teach wherein following receipt of the predefined unlock input through the lock screen displayed on the user interface, the processor is configured to display an unlock confirmation screen on the user interface and the at least one portion of the user interface is unlocked when only a single predefined confirmation input is received on the unlock confirmation screen and wherein the single predefined confirmation input is a single predefined touch input provided to confirm the predefined unlock input.
	
	Mandro teaches wherein following receipt of the predefined unlock input through the lock screen displayed on the user interface, the processor is configured to display an unlock confirmation screen on the user interface and the at least one portion of the user interface is unlocked when only a single predefined confirmation input is received on the unlock confirmation screen and wherein the single predefined confirmation input is a single predefined touch input provided to confirm the predefined unlock input ([0120]: predefined input corresponds to the user selecting, on the Companion, “PAIR PUMP” on the “SETUP” screen/lock screen displayed on the UI. Following this predefined unlock input, the user selects “Yes” on the “Is pump ready?” confirmation screen.; [0070] and [0103]: user inputs may include electrical arrangements, such as a touch screen. Continuing the example, the user would perform a touch selection for “Yes” via a touch screen; [0262]: companion/remote control device includes approximately identical screens as the pump. Thus, the user may control the infusion pump via the companion/remote control device. For example, at least a portion of the 

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Brukalo to incorporate the teachings of Mandro and have wherein following receipt of the predefined unlock input through the lock screen displayed on the user interface, the processor is configured to display an unlock confirmation screen on the user interface and the at least one portion of the user interface is unlocked when only a single predefined confirmation input is received on the unlock confirmation screen and wherein the single predefined confirmation input is a single predefined touch input provided to confirm the predefined unlock input. Doing so would provide the user with an opportunity, via the confirmation screen, to ensure that the pump is ready to be paired with the remote control/companion device. This would prevent the user from pairing the remote control device/companion with a pump that is not yet prepared for pairing, which would ultimately result in failed pairing. As such, the user’s effort and time in addition to processing resources are conserved since a confirmation screen prompts the user to verify that the pump is ready to be paired with the remote control device prior to pairing.

Regarding claim 17, Brukalo in view of Mandro teaches the remote control device of claim 16. Brukalo further teaches wherein the user interface and the processor are part of a mobile computing device configured to remotely control the ambulatory 

Regarding claim 19, Brukalo in view of Mandro teaches the remote control device of claim 16. Brukalo further teaches wherein the user interface and the processor are part of a dedicated remote controller designed for use with a type of the ambulatory infusion pump (FIG. 2 and [0043], FIG. 5, [0044-0045], and [0052]: the UI and processor are part of a dedicated remote controller 200 designed for use with a type of the ambulatory infusion pump 300, which may be an insulin infusion pump as supported in [0039]).

Regarding claim 24, Brukalo in view of Mandro teaches the remote control device of claim 16. Brukalo does not explicitly teach wherein the operation relates to a change in a physical state of the *ambulatory infusion pump.
Mandro further teaches wherein the operation relates to a change in a physical state of the*ambulatory infusion pump ([0262]: companion/remote control device includes approximately identical screens as the pump. Thus, the user may control the infusion pump via the companion/remote control device; FIG. 46 and [0291-0294]: an operation for controlling of bolus delivery which is effectuated by the infusion pump as supported in FIGS. 2A-D and [0090]. The physical state of the infusion pump is one in which bolus delivery is stopped.).
*ambulatory infusion pump. Doing so would allow the user to conveniently and remotely change the physical state of the ambulatory infusion pump via the user interface of the remote control device. This would obviate the need for the user to manually adjust the pump, itself, to change its physical state. Thus, the user is granted a simpler means of controlling the pump without sacrificing attention or focus from the remote control device at which the user interface is displayed.

Regarding claim 36, Brukalo in view of Mandro teaches the remote control device of claim 16. Brukalo further teaches wherein the user interface includes an interactive display (FIG. 2 and [0043]: “A user interface (UI) may be software driven menu that is shown on first display 202 that enables the user to operate remote controller 200.”; FIG. 6 and [0053]: For example, an input is received through the UI to select pairing 530/menu item from a plurality of menu items. This menu item is related to pairing the remote control device with the insulin pump).

Regarding claim 37, Brukalo in view of Mandro teaches the remote control device of claim 36. Brukalo does not explicitly teach wherein the interactive display is a touchscreen.
Mandro further teaches wherein the interactive display is a touchscreen ([0070] and [0103]: user inputs may include electrical arrangements, such as a touch screen.).


Regarding claim 39, Brukalo in view of Mandro teaches the remote control device of claim 16. Brukalo further teaches wherein the menu item identifies the operation that is to be performed on the remote control device (FIG. 2 and [0043]: “A user interface (UI) may be software driven menu that is shown on first display 202 that enables the user to operate remote controller 200.”; FIG. 6 and [0053]: For example, an input is received through the UI to select pairing 530/menu item from a plurality of menu items. This menu item is related to pairing the remote control device with the insulin pump).

Regarding claim 25, Brukalo teaches a remote control device for remotely controlling an ambulatory infusion pump (FIG. 1, [0039-0040], and [0044]: a remote control device/remote controller 200 remotely controls an ambulatory infusion pump/insulin infusion pump 300. For example, a bolus of insulin can be controlled from the remote control device 200 for dosing at the insulin infusion pump 300), comprising:
an interactive display (FIG. 2 and [0043]: “A user interface (UI) may be software driven menu that is shown on first display 202 that enables the user to operate remote 
a processor (first microprocessor 228 of FIG. 5, [0044-0045], and [0052]) configured to:
present a user interface for remote control of an ambulatory infusion pump on the interactive display (FIG. 2 and [0043]: “A user interface (UI) may be software driven menu that is shown on first display 202 that enables the user to operate remote controller 200.”);
process input received on the interactive display to navigate among menu screens on the user interface (FIG. 6 and [0053]: input is processed on the interactive display to navigate various menu screens on the user interface seen in FIG. 6. For example, see user interaction to navigate menu screens including main menu screen 516, meter settings screen 522, RF setup screen 528, pairing result screen 550, and/or so on);
transmit operating commands to the ambulatory infusion pump in response to input on the menu screens (FIG. 5, [0044-0045], and [0052]: first microprocessor 228 processes input received through the UI to send an operating command to ambulatory infusion pump. For example, the user may input food data which helps determine a bolus of insulin that is then transmitted from remote controller 200 to infusion pump 300 for dosing. In general, as supported in [0043], “the UI allows a user to operate infusion pump 300”. Operating commands are sent to the infusion pump 300; See FIG. 24 and [0091] 
receive input through the interactive display selecting a menu item on one of the menu screens indicating that an operation that modifies the remote control device is to be performed on the remote control device, the operation modifying an ongoing state of the remote control device following completion of the operation (FIG. 6 and [0053]: For example, an input is received through the UI to select pairing 530/menu item from a plurality of menu items. This menu item is related to pairing the remote control device with the insulin pump. Alternatively, the input may be selection of start pairing 538 as the menu item);
display a lock screen on the interactive display that informs a user that the interactive display is locked and automatically lock the interactive display from receiving input to navigate among menu screens while the operation is performed on the remote control device in response to the input selecting the menu item indicating that an operation that modifies the ongoing state of the remote control device is to be performed on the remote control device (FIG. 6 and [0053]: a lock screen corresponds to pairing result screen 550 in response to selecting pairing 530. Alternatively, pairing result screen 550 may be displayed in response to selecting start pairing 538. A UI corresponding to the pairing result screen 550 is currently locked, requiring user input, and at least one portion of the UI is automatically locked from receiving input; [0052]: The locked portion of the UI may correspond to, for example, “a menu of basal programs that have been programmed on infusion pump 300” since, if the user is not yet paired with 
unlock the interactive display following completion of the operation (FIG. 6 and [0052-0053]: completion of the operation corresponds to, for example, successful pairing of the remote control device and the insulin pump. A portion of the user interface, like the “menu of basal programs”, is unlocked such that input is accepted for the user to select a basal program that would control the infusion pump. As further supported in [0052], “Remote controller 200 can send commands to infusion pump 300 to dispense a fluid or medication for a pre-determined time period, rate, and/or volume”),
wherein the processor (first microprocessor 228 of FIG. 5 and [0044]) is configured to unlock the interactive display following completion of the operation only upon receiving a predefined unlock input through the lock screen displayed on the interactive display (FIG. 6 and [0052-0053]: at least one portion of the UI, like the menu of basal programs, is unlocked following completion of the operation of the pairing process. A predefined unlock input through the lock screen/pairing result screen 550 displayed on the UI corresponds to selection of accept command 554. Since the remote controller is now paired with the infusion pump, the user would be able to access the “menu of basal programs that have been programmed on infusion pump 300”).

Brukalo does not explicitly teach wherein following receipt of the predefined unlock input through the lock screen displayed on the interactive display, the processor is configured to display an unlock confirmation screen on the interactive display and the 

Mandro further teaches wherein following receipt of the predefined unlock input through the lock screen displayed on the interactive display, the processor is configured to display an unlock confirmation screen on the interactive display and the interactive display is unlocked when only a single predefined confirmation input is received on the unlock confirmation screen, and wherein the single predefined confirmation input is a single predefined touch input provided to confirm the predefined unlock input ([0120]: predefined input corresponds to the user selecting, on the Companion, “PAIR PUMP” on the “SETUP” screen/lock screen displayed on the UI. Following this predefined unlock input, the user selects “Yes” on the “Is pump ready?” confirmation screen.; [0070] and [0103]: user inputs may include electrical arrangements, such as a touch screen. Continuing the example, the user would perform a touch selection for “Yes” via a touch screen; [0262]: companion/remote control device includes approximately identical screens as the pump. Thus, the user may control the infusion pump via the companion/remote control device. For example, at least a portion of the UI, like “delivering” screen 4600, is unlocked for user input as detailed in FIG. 46 and [0291-0294] for controlling of bolus delivery which is effectuated by the infusion pump as supported in FIGS. 2A-D and [0090]).



Regarding claim 26, Brukalo in view of Mandro teaches the remote control device of claim 25. Brukalo in view of Mandro further teaches wherein the interactive display and the processor are part of a mobile computing device configured to remotely control the ambulatory infusion pump (FIG. 2 and [0043], FIG. 5, [0044-0045], [0052], and [0098]: the UI and processor are part of a mobile computing device/remote controller 200 configured to control the ambulatory infusion pump 300).

Regarding claim 28, Brukalo in view of Mandro teaches the remote control device of claim 25. Brukalo further teaches wherein the interactive display and the processor are part of a dedicated remote controller designed for use with a type of the ambulatory infusion pump (FIG. 2 and [0043], FIG. 5, [0044-0045], and [0052]: the UI and processor are part of a dedicated remote controller 200 designed for use with a type of the ambulatory infusion pump 300, which may be an insulin infusion pump as supported in [0039]).

Regarding claim 33, Brukalo in view of Mandro teaches the remote control device of claim 25. Brukalo does not explicitly teach wherein the operation relates to a change in a physical state of the *ambulatory infusion pump.
Mandro further teaches wherein the operation relates to a change in a physical state of the *ambulatory infusion pump ([0262]: companion/remote control device includes approximately identical screens as the pump. Thus, the user may control the infusion pump via the companion/remote control device; FIG. 46 and [0291-0294]: an operation for controlling of bolus delivery which is effectuated by the infusion pump as supported in FIGS. 2A-D and [0090]. The physical state of the infusion pump is one in which bolus delivery is stopped.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Brukalo in view of Mandro to incorporate the further teachings of Mandro and have wherein the operation relates to a change in a physical state of the*ambulatory infusion pump. Doing so would allow the 

Regarding claim 38, Brukalo in view of Mandro teaches the remote control device of claim 25. Brukalo does not explicitly teach wherein the interactive display is a touchscreen.
Mandro further teaches wherein the interactive display is a touchscreen ([0070] and [0103]: user inputs may include electrical arrangements, such as a touch screen.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Brukalo in view of Mandro to incorporate the further teachings of Mandro and have wherein the interactive display is a touchscreen. Doing so would allow the user to have less reliance on peripheral input devices and, instead, permit the user to more intuitively directly touch the touchscreen to interact with the display.

Regarding claim 34, Brukalo teaches a method of remotely controlling an ambulatory infusion pump (FIG. 1, [0039-0040], and [0044]: a remote control device/remote controller 200 remotely controls an ambulatory infusion pump/insulin infusion pump 300. For example, a bolus of insulin can be controlled from the remote control device 200 for dosing at the insulin infusion pump 300), comprising:

processing input received on the interactive display to navigate among menu screens on the remote control device (FIG. 6 and [0053]: input is processed on the interactive display to navigate various menu screens on the user interface seen in FIG. 6. For example, see user interaction to navigate menu screens including main menu screen 516, meter settings screen 522, RF setup screen 528, pairing result screen 550, and/or so on);
transmitting operating commands to the ambulatory infusion pump in response to input entered via the menu screens (FIG. 5, [0044-0045], and [0052]: first microprocessor 228 processes input received through the UI to send an operating command to ambulatory infusion pump. For example, the user may input food data which helps determine a bolus of insulin that is then transmitted from remote controller 200 to infusion pump 300 for dosing. In general, as supported in [0043], “the UI allows a user to operate infusion pump 300”. Operating commands are sent to the infusion pump 300; See FIG. 24 and [0091] for another example of processing input received through the UI to control the infusion pump using menu screens for calculating and delivering a bolus);

in response to the input selecting the menu item indicating that an operation that modifies the ongoing state of the remote control device is to be performed on the remote control device, displaying a lock screen on the user interface that informs a user that the user interface is locked and automatically locking the user interface from receiving input to navigate among menu screens while the operation is performed on the remote control device (FIG. 6 and [0053]: a lock screen corresponds to pairing result screen 550 in response to selecting pairing 530. Alternatively, pairing result screen 550 may be displayed in response to selecting start pairing 538. A UI corresponding to the pairing result screen 550 is currently locked, requiring user input, and at least one portion of the UI is automatically locked from receiving input; [0052]: The locked portion of the UI may correspond to, for example, “a menu of basal programs that have been programmed on infusion pump 300” since, if the user is not yet paired with the infusion pump, then the menu specific to the pump would be inaccessible, or locked); and
unlock the user interface following completion of the operation to modify the remote control device (FIG. 6 and [0052-0053]: completion of the operation corresponds to, for example, successful pairing of the remote control device and the insulin pump. A portion of the user interface, like the “menu of basal programs”, is unlocked such that 
wherein unlocking the user interface following completion of the operation only upon receiving a predefined unlock input through the lock screen displayed on the user interface (FIG. 6 and [0052-0053]: at least one portion of the UI, like the menu of basal programs, is unlocked following completion of the operation of the pairing process. A predefined unlock input through the lock screen/pairing result screen 550 displayed on the UI corresponds to selection of accept command 554. Since the remote controller is now paired with the infusion pump, the user would be able to access the “menu of basal programs that have been programmed on infusion pump 300”).

Brukalo does not explicitly teach following receipt of the predefined unlock input through the lock screen displayed on the user interface, displaying an unlock confirmation screen on the interactive display and the user interface is unlocked when only a single predefined confirmation input is received on the unlock confirmation screen, and wherein the single predefined confirmation input is a single predefined touch input provided to confirm the predefined unlock input.

Mandro further teaches following receipt of the predefined unlock input through the lock screen displayed on the user interface, displaying an unlock confirmation screen on the interactive display and the user interface is unlocked when only a single 

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Brukalo to incorporate the teachings of Mandro and include, following receipt of the predefined unlock input through the lock screen displayed on the user interface, displaying an unlock confirmation screen on the interactive display and the user interface is unlocked when only a single predefined confirmation input is received on the unlock confirmation screen, and wherein the single predefined confirmation input is a single predefined touch input provided to confirm the predefined unlock input. Doing so would provide the user with an opportunity, via the confirmation screen, to ensure that the pump is ready to be paired with the remote 

Regarding claim 35, Brukalo in view of Mandro teaches the method of claim 34. Brukalo further teaches wherein the remote control device is selected from the set consisting of a mobile computing device and a dedicated remote controller (FIG. 2 and [0043], FIG. 5, [0044-0045], [0052], and [0098]: the UI and processor are part of a mobile computing device/remote controller 200 configured to control the ambulatory infusion pump 300. Note that the remote controller may, alternatively, be a dedicated remote controller embodied as “a handheld unit sized for a user’s hands”, as described in [0098], that is not necessarily implemented as part of other remote wireless device).

Claims 18, 23, 27, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brukalo et al. (US 2008/0312585 A1), in view of Mandro et al. (US 2011/0040247 A1), and in view of Kamen et al. (US 20120185267 A1).

Regarding claim 18, Brukalo in view of Mandro teaches the remote control device of claim 17. Although Brukalo teaches a mobile computing device ([0098] and [0046]: the mobile computing device contains an application and system software), 
Kamen teaches wherein the mobile computing device is a smartphone (FIG. 1, [0298]: remote communicator 11 is a smartphone that communicates with infusion pump 7).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Brukalo in view of Mandro to incorporate the teachings of Kamen and have wherein the mobile computing device is a smartphone. Doing so would allow the mobile computing device to conveniently perform additional operations as a smartphone obviating the need for the user to switch between multiple devices, like in the case if the remote control device is not a smartphone and is limited from smartphone capabilities.

Regarding claim 23, Brukalo in view of Mandro teaches the remote control device of claim 16. Brukalo in view of Mandro does not explicitly teach wherein the operation is a software download being performed by the processor.
Kamen teaches wherein the operation is a software download being performed by the processor ([0400-0402]: a device that may be, or have the ability of, a web connected remote interface performs an operation of downloading software. This device/remote controller with a remote interface also may be Bluetooth enabled to communicate with an infusion pump).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Brukalo in view of Mandro to incorporate the teachings of 

Regarding claim 27, Brukalo in view of Kamen teaches the remote control device of claim 26. Although Brukalo teaches a mobile computing device ([0098] and [0046]: the mobile computing device contains an application and system software), Brukalo in view of Mandro does not explicitly teach wherein the mobile computing device is a smartphone.
Kamen teaches wherein the mobile computing device is a smartphone (FIG. 1, [0298]: remote communicator 11 is a smartphone that communicates with infusion pump 7).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Brukalo in view of Mandro to incorporate the teachings of Kamen and have wherein the mobile computing device is a smartphone. Doing so would allow the mobile computing device to conveniently perform additional operations as a smartphone obviating the need for the user to switch between multiple devices, like in the case if the remote control device is not a smartphone and is limited from smartphone capabilities.

Regarding claim 32, Brukalo in view of Mandro teaches the remote control device of claim 16. Brukalo in view of Mandro does not explicitly teach wherein the operation is a software download being performed by the processor.
Kamen teaches wherein the operation is a software download being performed by the processor ([0400-0402]: a device that may be, or have the ability of, a web connected remote interface performs an operation of downloading software. This device/remote controller with a remote interface also may be Bluetooth enabled to communicate with an infusion pump).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Brukalo in view of Mandro to incorporate the teachings of Kamen and have wherein the operation is a software download being performed by the processor. Doing so would allow the device to contain the most updated software. This would prevent the use of outdated software which may not be as pertinent and efficient as updated software. Outdated software may even not be functional, so an operation to download updated software would help maintain the functionality of the remote control device and/or the infusion pump.

Claims 20 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brukalo et al. (US 2008/0312585 A1), in view of Mandro et al. (US 2011/0040247 A1), and in view of Bartz et al. (US 2013/0191770 A1).

Regarding claim 20, Brukalo in view of Mandro teaches the remote control device of claim 16. Brukalo in view of Mandro does not explicitly teach wherein 
Bartz teaches wherein automatically locking at least one portion of the user interface from receiving input includes locking the user interface from receiving any input other than the predefined unlock input ([0052]: “Locking the screen disallows the infusion settings from being changed during infusion. If the password is entered correctly, the display screen is locked throughout the entire infusion process. If the user wants to unlock the display screen at any time during the infusion, the user may do so by correctly entering an unlock password.” The UI is locked from receiving any input during infusion with the exception of the user performing a predefined unlock input, or entering an unlock password).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Brukalo in view of Mandro to incorporate the teachings of Bartz and have wherein automatically locking at least one portion of the user interface from receiving input includes locking the user interface from receiving any input other than the predefined unlock input. Doing so would increase the emphasis of the predefined unlock input to the user, since only this input would be accepted by the UI. This would allow the user to more deliberately and efficiently perform the predefined unlock input as other UI inputs, which would potentially distract the user, cannot be made. In this way, the user may access features of infusion settings when necessary through a more secured means rather than inadvertently accessing other features which may not be locked.

Regarding claim 29, Brukalo in view of Mandro teaches the remote control device of claim 25, Brukalo in view of Mandro does not explicitly teach wherein automatically locking the interactive display from receiving input to navigate among menu screens while the operation is performed on the remote control device includes locking the user interface from receiving any input other than the predefined unlock input.
Bartz teaches wherein automatically locking the interactive display from receiving input to navigate among menu screens while the operation is performed on the remote control device includes locking the user interface from receiving any input other than the predefined unlock input ([0052]: “Locking the screen disallows the infusion settings from being changed during infusion. If the password is entered correctly, the display screen is locked throughout the entire infusion process. If the user wants to unlock the display screen at any time during the infusion, the user may do so by correctly entering an unlock password.” The UI is locked from receiving any input during infusion with the exception of the user performing a predefined unlock input, or entering an unlock password).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Brukalo in view of Mandro to incorporate the teachings of Bartz and have wherein automatically locking the interactive display from receiving input to navigate among menu screens while the operation is performed on the remote control device includes locking the user interface from receiving any input other than the predefined unlock input. Doing so would increase the emphasis of the predefined unlock .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892 Notice of References Cited Form for additional prior art. Prior art of particular relevance include:
US 20110009813 A1: portable medical device with a function disable/enable module
US 20090005729 A1: locking of infusion pump keys to prevent inadvertent pressing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171